Where, as here, it is alleged that the plaintiff entered the defendant's cab as a passenger and instructed the driver to carry her to her home, but instead the driver carried her out on a lonely road and there committed the crime of rape upon her person and thereby inflicted certain described injuries to her person, reputation, and property, for which damages are sought, the petition does not disclose that the driver was acting within the scope of his authority, as contended by the plaintiff, but it discloses that he stepped aside from his employment for his own personal ends. Generally it is a question for a jury whether or not the servant was acting within the scope of his employment at the time in question, but here under the allegations of the petition no reasonable construction can be drawn but that the driver was not engaged in the furtherance of his master's business, but was on a private enterprise of his own. In the language of this court in Stafford v. PostalTelegraph-Cable Co., 58 Ga. App. 213, 217 (198 S.E. 117), "It would be taxing reason too much to say that his [the cab driver's] conduct had any relation to or connection with the business of his employer." This case is to be distinguished from that class of cases where the defendant knew that the employee was notoriously a dissolute and abandoned character. Savannah, *Page 877 Florida  Western Ry. Co. v. Quo, 103 Ga. 125
(29 S.E. 607). The instant petition does not allege that the driver was such a character or that the defendant was negligent in employing him. The action is based squarely upon the proposition that the defendant was negligent solely upon the ground that when the driver raped the plaintiff he was acting within the scope of his employment. The plaintiff alleged generally that the driver was acting within the scope of his employment when he committed the acts complained of. However, she went further and amplified this general allegation by specific allegations which plainly and distinctly negatived as a fact the general charge that the acts complained of were in the prosecution of the master's business and within the scope of the agent's authority and, therefore, the specific averments will prevail. Daniel v. Excelsior AutoCo., 31 Ga. App. 621, 624 (121 S.E. 692). In other words, the pleader does not merely allege the ultimate fact that the driver was acting within the scope of his employment at the time of the alleged injuries, but sets up the preliminary facts from which she claims this ultimate fact is established, and from these preliminary facts it must be concluded as a matter of law that the driver was not acting within the scope of his employment at the time he raped the plaintiff, nor was he doing any act which could be reasonably said to have any relation to or connection with the business of his employer. Lewis v. Amorous, 3 Ga. App. 50,53 (59 S.E. 338). Therefore, construing the pleadings most strongly against the plaintiff, the allegation that the defendant's driver was acting within the scope of his employment at the time of the alleged rape is inconsistent with, and on demurrer must yield to, the other specific allegations of the petition. In my opinion the court erred in overruling the general demurrer to the petition.